Citation Nr: 1045691	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-38 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
fibromyalgia.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for Wildervanck 
syndrome with Duane's retraction syndrome and Klippel-Feil 
syndrome, claimed as left hemiparesthesia.

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for chest pains.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for vertigo.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for a right knee disorder.  
  
8.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

9.  Entitlement to service connection for a back disorder, 
claimed as low back pain.

10.  Entitlement to service connection for peripheral vascular 
disease.

11.  Entitlement to service connection for an anxiety disorder, 
including as secondary to fibromyalgia.

12.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

13.  Entitlement to a compensable disability rating for status 
post bilateral epididymectomy and left spermatocelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from October 1975 to 
March 1980 and from November 1982 to June 1998.     

This appeal comes to the Board of Veterans' Appeals (Board) from 
multiple rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In a February 
2003 rating decision, the RO, inter alia, continued the 
noncompensable disability rating for status post bilateral 
epipidymectomy and left spermatocelectomy.  

In an October 2005 rating decision, the RO, inter alia, found 
that no new and material evidence had been received to reopen 
previously denied claims for service connection for fibromyalgia, 
a right knee disorder, and chest pains; and denied service 
connection for low back pain.  In a November 2005 rating 
decision, the RO, inter alia, denied service connection for an 
anxiety disorder and for peripheral vascular disease.  

In a March 2008 rating decision, the RO, inter alia, found that 
no new and material evidence had been received to reopen 
previously denied claims for service connection for Wildervanck 
syndrome and for vertigo, and denied service connection for 
bilateral hearing loss and tinnitus.  Subsequently, in an August 
2009 rating decision, the RO, inter alia, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating effective April 6, 2007.  
Inasmuch as a higher evaluation is potentially available and as 
the rating was already in appellate status, the Board will 
consider entitlement to a higher initial rating for PTSD for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In a July 2009 rating decision, the RO denied service connection 
for PTSD.

The Board notes that the Veteran also had perfected appeals with 
regard to issues of increased ratings for restrictive airway 
disease/chronic obstructive pulmonary disease, prostatitis, and 
hypertension, and service connection for peripheral neuropathy of 
the bilateral lower extremities, by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement) for these issues.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  However, during 
a videoconference hearing in August 2010, the Veteran withdrew 
his appeal regarding these issues.  38 C.F.R. § 20.204 (2010).  
Therefore, they are not in appellate status. 
.
The Board further notes that, in its October 2005 rating 
decision, the RO also had adjudicated issues regarding service 
connection for bilateral knee retropatellar pain syndrome, 
rheumatoid arthritis, and right ankle osteoarthritis, and an 
increased rating for a right wrist disorder.  However, while the 
Veteran submitted a timely NOD for these issues, he failed to 
perfect an appeal for these issues by filing a substantive appeal 
(e.g., VA Form 9 or equivalent statement) for them.  See 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Therefore, they are not 
before the Board.

The issues of whether new and material evidence has been received 
to reopen previously denied claims for vertigo; service 
connection for fibromyalgia, a right knee disorder, PTSD, a back 
disorder, and an anxiety disorder, including as secondary to 
fibromyalgia; and an initial compensable disability rating for 
bilateral hearing loss are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied service 
connection for fibromyalgia.  The Veteran was notified of the 
decision and of his appellate rights, but he did not initiate an 
appeal.

2.  The additional evidence received since the April 2000 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  In a November 1998 rating decision, the RO denied service 
connection for right knee arthritic changes, Wildervanck syndrome 
with Duane's retraction syndrome and Klippel-Feil syndrome, and 
chest pains.  The Veteran was notified of the decision and of his 
appellate rights, but he did not initiate an appeal.

4.  The additional evidence received since the November 1998 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim for service connection 
for a right knee disorder.

5.  The additional evidence regarding Wildervanck syndrome with 
Duane's retraction syndrome and Klippel-Feil syndrome and chest 
pains since the November 1998 rating decision is either 
cumulative or redundant of evidence previously considered, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

6.  There is no medical evidence of a current diagnosis of 
peripheral vascular disease.

7.  The Veteran's service-connected status post bilateral 
epididymectomy and left spermatocelectomy are manifested by 
subjective reports of pain in the scrotal area and in the 
testicles; the service-connected status post bilateral 
epididymectomy and left spermatocelectomy has not required long-
term drug therapy, hospitalization, or intermittent intensive 
management; and there are no symptoms of urinary frequency, 
leakage, or obstructed voiding.


CONCLUSIONS OF LAW

1.  The November 1998 and April 2000 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2010).

2.  New and material evidence has been received since the April 
2000 decision to reopen the previously denied claim for service 
connection for fibromyalgia.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

3.  New and material evidence has been received since the 
November 1998 decision to reopen the previously denied claim for 
service connection for a right knee disorder.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

4.  New and material evidence has not been received since the 
November 1998 rating decision to reopen the previously denied 
claim for service connection for Wildervanck syndrome with 
Duane's retraction syndrome and Klippel-Feil syndrome.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).

5.  New and material evidence has not been received since the 
November 1998 rating decision to reopen the previously denied 
claim for service connection for chest pains.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

6.  Peripheral vascular disease was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

7.  The criteria for a compensable disability rating for status 
post bilateral bilateral epididymectomy and left 
spermatocelectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.20, 4.115a, 4.115b, Diagnostic Code 7525 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in June 2002, July 2004, August 2004, October 2005, 
March 2007, May 2007, October 2007, August 2008, and June 2010.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issues regarding fibromyalgia, a 
right knee disorder, and chest pains, the July 2004 VCAA notice 
letter is not compliant with the decision by the U. S. Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in that it did not provide a sufficient 
explanation of the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  

In this regard, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear the 
burden of proving that such an error did not cause harm.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Supreme Court) has recently reversed that decision, 
finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decision of the Board, a 
court shall take due account of rule of prejudicial error.  In 
essence, the Supreme Court held that, except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim, the burden of 
proving harmful error must rest with the party raising the issue, 
the Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Nevertheless, the Board observes that the Veteran and his 
representative have provided statements throughout the course of 
the appeal asserting the existence of a nexus between his 
fibromyalgia and his military service with contentions that his 
fibromyalgia symptoms existed during service.  He also has 
continuously asserted that he currently has a diagnosed right 
knee disorder and chest pains.  Therefore, any content defect was 
cured by the actual knowledge of the Veteran as to the criteria 
required to reopen his previously denied claim for service 
connection.  The Veteran further provided testimony regarding his 
disabilities in an August 2010 videoconference hearing.  
Moreover, the RO readjudicated the issues by way of an April 2008 
statement of the case (SOC) that included the pertinent laws and 
regulations concerning new and material evidence.  In short, the 
content error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial.

With regard to new and material evidence for Wildervanck 
syndrome, the June 2010 is compliant with the decision by the 
Court's decision in Kent, 20 Vet. App. at 1, as it sufficiently 
explained the bases of the prior denials (i.e., the deficiencies 
in the evidence when the claim was previously considered).  

Additionally, VCAA letters dated in May 2006, March 2007, October 
2007, August 2008, and June 2010 from the RO further advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received 
all required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, with regard to the issues of 
fibromyalgia, a right knee disorder, chest pains low back pain, 
peripheral vascular disease, and an anxiety disorder, and VCAA 
notice pursuant to Kent, supra, for the issue of Wildervanck 
syndrome, until after the rating decisions on appeal; thus, there 
is a timing error as to the additional VCAA notice.  Dingess, 
supra.  In Pelegrini II, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Here, 
additional VCAA notice was provided in March 2007, October 2007, 
August 2008, and June 2010, after issuance of the initial 
unfavorable AOJ decisions in October 2005 and November 2005.  
However, both the Federal Circuit Court and the Court have since 
further clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, with a 
subsequent readjudication of the claim, so that the essential 
fairness of the adjudication, as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that an SOC or a supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing Dingess and Kent notice in May 
2006, March 2007, October 2007, August 2008, and June 2010, the 
RO readjudicated the claims in SOCs dated in April 2008 and 
August 2009, and an SSOC dated in June 2010.  Thus, the timing 
defect in the notice has been rectified.  In addition, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki, 129 S. Ct. at 1696. 

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here with the Veteran's 
claim for an increased rating for his service-connected status 
post bilateral epididymectomy and left spermatocelectomy, no VCAA 
letter was sent that was compliant with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, 
the Veteran was not advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his status post 
bilateral epididymectomy and left spermatocelectomy.  In any 
event, the Federal Circuit Court recently vacated the Court's 
previous decision in Vasquez-Flores, concluding that generic 
notice in response to a claim for an increased rating is all that 
is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private treatment records as identified and 
authorized by the Veteran, and VA treatment records.  
Additionally, the RO has provided the Veteran with VA 
examinations in connection with his claims on appeal.  Further, 
he and his representative have submitted several statements in 
support of his claims.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The Veteran's claims to reopen previously denied claims for 
service connection were received in April 2004 and June 2006.  
Therefore, the amended regulations are applicable.  See 66 Fed. 
Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

A.  Fibromyalgia

In an April 2000 rating decision, the RO denied service 
connection for fibromyalgia because there was no evidence showing 
that fibromyalgia was related to the Veteran's military service.  
The RO notified the Veteran of that decision, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Upon reviewing the evidence received since the April 2000 rating 
decision, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a February 2004 
letter from E. G. LaCour, M.D., indicated that the Veteran was 
diagnosed with fibromyalgia in 1998, with a history and 
examination that were completely compatible with a diagnosis of 
fibromyalgia.  The private physician further indicated that 
patients who ultimately are diagnosed with fibromyalgia often 
have had symptoms present for 5 years before the diagnosis is 
made.  Therefore, the private physician concluded that the 
Veteran's fibromyalgia symptoms likely began years prior to 1998.  
  
Thus, presuming the credibility of this evidence, this statement 
presents evidence that the Veteran's fibromyalgia may be related 
to service.  This evidence is new, not cumulative, and relates 
directly to an unestablished fact necessary to substantiate the 
Veteran's claim.  Thus, as new and material evidence has been 
received, the Veteran's claim for service connection for 
fibromyalgia is reopened.  38 U.S.C.A.  § 5108; 38 C.F.R. § 
3.156(a).

B.  Right Knee Disorder

In a November 1998 rating decision, the RO denied service 
connection for right knee arthritic changes because there was no 
evidence of a current diagnosis of a right knee disorder.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Upon reviewing the evidence received since the November 1998 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a May 2008 VA X-ray 
taken of the Veteran's right knee showed minimal joint space 
narrowing on the medial compartment, with no fracture, joint 
effusion, or loose body identified.  The opinion of the X-ray 
report indicated very minimal changes in osteoarthritis.  See VA 
X-ray report dated in May 2008.  
  
Thus, presuming the credibility of this evidence, this medical 
report presents evidence that the Veteran currently has a right 
knee disorder, namely osteoarthritis.  This evidence is new, not 
cumulative, and relates directly to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, as new and 
material evidence has been received, the Veteran's claim for 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

C.  Wildervanck Syndrome with Duane's Retraction Syndrome and 
Klippel-Feil Syndrome

In a November 1998 rating decision, the RO denied service 
connection for Wildervanck syndrome with Duane's retraction 
syndrome and Klippel-Feil syndrome because it is a congenital or 
developmental defect not subject to service connection.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Evidence of record at the time of the November 1998 rating 
decision consisted of the Veteran's original claim application, 
his STRs, and VA examination reports dated in August 1998.  

The additional evidence received since the November 1998 rating 
decision consists of the Veteran's SPRs; duplicate STRs; VA 
treatment records dated from January 1999 to March 2010; VA 
examination reports dated in January 2000, July 2002, November 
2004, May 2006, June 2009, and December 2009; private treatment 
records from V. S. Kumar, M.D., dated in December 1998 and 
January 1999; a private treatment record from P. W. Pratt, dated 
in February 1999; private treatment records from C. Richardson, 
M.D., dated in April 2002; private pulmonary function test 
reports dated from July 2002 to April 2003; private treatment 
records and statements from E. G. LaCour, dated from December 
2002 to June 2006; private treatment records from Southeast 
Alabama Medical Center dated from January 2005 to February 2005; 
a private treatment record from H. Kesserwani, M.D., dated in 
January 2005; private treatment records from Dale Medical Center 
dated from 2004 to 2006; private treatment records from J. A. 
Fernandez, M.D., dated from October 2004 to December 2004; 
private treatment records from Center for Counseling and Human 
Development dated in April 2004, April 2006, and July 2009; 
private treatment records from S. A. Charlton, M.D., dated from 
December 2005 to December 2007; treatment records from Lyster 
Army Hospital dated from 2006 to 2008; a statement from C. 
Richardson, M.D., dated in April 2006; a statement from S. A. 
Charlton, M.D., dated in December 2006; a transcript of a hearing 
before RO personnel dated in May 2006; an August 2010 
videoconference hearing transcript; articles regarding 
Wildervanck syndrome; and lay statements from the Veteran dated 
in July 2006, July 2007, April 2008, September 2008, September 
2009, and October 2009.  

Initially, the Board notes that the Veteran's STRs are duplicates 
of evidence of record at the time of the November 1998 rating 
decision by the RO.  Therefore, this evidence is not new and 
cannot form the basis to reopen the claim.

The Board also finds all of the VA examination reports; private 
treatment records from V. S. Kumar, M.D., dated in December 1998 
and January 1999; a private treatment record from P. W. Pratt, 
dated in February 1999; private treatment records from C. 
Richardson, M.D., dated in April 2002; private pulmonary function 
test reports dated from July 2002 to April 2003; private 
treatment records and statements from E. G. LaCour, dated from 
December 2002 to June 2006; private treatment records from 
Southeast Alabama Medical Center dated from January 2005 to 
February 2005; a private treatment record from H. Kesserwani, 
M.D., dated in January 2005; private treatment records from Dale 
Medical Center dated from 2004 to 2006; private treatment records 
from J. A. Fernandez, M.D., dated from October 2004 to December 
2004; private treatment records from Center for Counseling and 
Human Development dated in April 2004, April 2006, and July 2009; 
private treatment records from S. A. Charlton, M.D., dated from 
December 2005 to December 2007; a statement from C. Richardson, 
M.D., dated in April 2006; a statement from S. A. Charlton, M.D., 
dated in December 2006; a transcript of a hearing before RO 
personnel dated in May 2006; and the Veteran's lay statements 
dated in July 2006, July 2007, April 2008, September 2008, and 
September 2009, are not pertinent to the Veteran's claim 
regarding his Wildervanck syndrome with Duane's retraction 
syndrome and Klippel-Feil syndrome.  Therefore, this evidence 
cannot form the basis to reopen the claim for this issue.

With respect to the Veteran's SPRs, testimony at the August 2010 
videoconference hearing, lay statement dated in October 2009, and 
articles regarding Wildervanck syndrome submitted by the Veteran, 
they are cumulative of evidence that was previously of record.  
In this regard, the Veteran's videoconference hearing testimony, 
lay statement, and submitted articles merely repeat and summarize 
his statements regarding the symptoms he experiences with his 
Wildervanck syndrome, and his contentions that his Wildervanck 
syndrome with Duane's retraction syndrome and Klippel-Feil 
syndrome has been aggravated by his military service.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from January 1999 to March 2010 and treatment records from 
Lyster Army Hospital dated from 2006 to 2008 also do not relate 
to an unestablished fact necessary to substantiate the claim and 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Particularly, the additional 
evidence does not show any aggravation due to service of the 
Veteran's Wildervanck syndrome with Duane's retraction syndrome 
and Klippel-Feil syndrome.  These records do not support a 
finding that the Veteran's Wildervanck syndrome with Duane's 
retraction syndrome and Klippel-Feil syndrome was permanently 
worsened because of his military service.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for Wildervanck syndrome with 
Duane's retraction syndrome and Klippel-Feil syndrome has not 
been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

D.  Chest Pains

In a November 1998 rating decision, the RO denied service 
connection for chest pains because there was no evidence of a 
current diagnosis of a heart disorder.  The RO notified the 
Veteran of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

Evidence of record at the time of the November 1998 rating 
decision consisted of the Veteran's original claim application, 
his STRs, and VA examination reports dated in August 1998.  

The additional evidence received since the November 1998 rating 
decision consists of the Veteran's SPRs; duplicate STRs; VA 
treatment records dated from January 1999 to March 2010; VA 
examination reports dated in January 2000, July 2002, November 
2004, May 2006, June 2009, and December 2009; private treatment 
records from V. S. Kumar, M.D., dated in December 1998 and 
January 1999; a private treatment record from P. W. Pratt, dated 
in February 1999; private treatment records from C. Richardson, 
M.D., dated in April 2002; private pulmonary function test 
reports dated from July 2002 to April 2003; private treatment 
records and statements from E. G. LaCour, dated from December 
2002 to June 2006; private treatment records from Southeast 
Alabama Medical Center dated from January 2005 to February 2005; 
a private treatment record from H. Kesserwani, M.D., dated in 
January 2005; private treatment records from Dale Medical Center 
dated from 2004 to 2006; private treatment records from J. A. 
Fernandez, M.D., dated from October 2004 to December 2004; 
private treatment records from Center for Counseling and Human 
Development dated in April 2004, April 2006, and July 2009; 
private treatment records from S. A. Charlton, M.D., dated from 
December 2005 to December 2007; treatment records from Lyster 
Army Hospital dated from 2006 to 2008; a statement from C. 
Richardson, M.D., dated in April 2006; a statement from S. A. 
Charlton, M.D., dated in December 2006; a transcript of a hearing 
before RO personnel dated in May 2006; an August 2010 
videoconference hearing transcript; articles regarding 
Wildervanck syndrome; and lay statements from the Veteran dated 
in July 2006, July 2007, April 2008, September 2008, September 
2009, and October 2009.  

Initially, the Board notes that the Veteran's STRs are duplicates 
of evidence of record at the time of the November 1998 rating 
decision by the RO.  Therefore, this evidence is not new and 
cannot form the basis to reopen the claim.

The Board also finds that the Veteran's SPRs; all of the VA 
examination reports; private treatment records from V. S. Kumar, 
M.D., dated in December 1998 and January 1999; a private 
treatment record from P. W. Pratt, dated in February 1999; 
private treatment records from C. Richardson, M.D., dated in 
April 2002; private pulmonary function test reports dated from 
July 2002 to April 2003; private treatment records and statements 
from E. G. LaCour, dated from December 2002 to June 2006; private 
treatment records from Southeast Alabama Medical Center dated 
from January 2005 to February 2005; a private treatment record 
from H. Kesserwani, M.D., dated in January 2005; private 
treatment records from J. A. Fernandez, M.D., dated from October 
2004 to December 2004; private treatment records from Center for 
Counseling and Human Development dated in April 2004, April 2006, 
and July 2009; a statement from C. Richardson, M.D., dated in 
April 2006; a statement from S. A. Charlton, M.D., dated in 
December 2006; a transcript of a hearing before RO personnel 
dated in May 2006; articles regarding Wildervanck syndrome; and 
the Veteran's lay statements dated in July 2006, July 2007, 
September 2008, September 2009, and October 2009, are not 
pertinent to the Veteran's claim regarding his chest pains.  
Therefore, this evidence cannot form the basis to reopen the 
claim for this issue.

With respect to the Veteran's lay statement dated in April 2009, 
it is cumulative of evidence that was previously of record.  In 
this regard, the Veteran's lay statement  merely repeats and 
summarizes his contentions that his chest pains were incurred 
during his military service.  Cumulative or redundant evidence is 
not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from January 1999 to March 2010; private treatment records 
from Dale Medical Center dated from 2004 to 2006; private 
treatment records from S. A. Charlton, M.D., dated from December 
2005 to December 2007; treatment records from Lyster Army 
Hospital dated from 2006 to 2008; and testimony at the August 
2010 videoconference hearing also do not relate to an 
unestablished fact necessary to substantiate the claim and do not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Particularly, the additional evidence does 
not show that the Veteran currently has a diagnosis of a heart 
disorder.  While private treatment records from Dale Medical 
Center dated in 2004 show that the Veteran has cardiomegaly, it 
is not a disorder in and of itself, but a symptom of another 
disorder.  In fact, during the August 2010 videoconference 
hearing, the Veteran testified that he currently does not have a 
heart disorder or any abnormality with his heart.  

Thus, these records do not support a finding that the Veteran 
currently has a heart disorder.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for chest pains has not been 
received.  The claim is not reopened.  38 U.S.C.A. § 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Analysis - Service Connection 

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that his peripheral vascular 
disease was diagnosed in 1993 while he was still in service.  See 
August 2010 videoconference hearing transcript.  

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, despite assertions that he has peripheral vascular 
disease that was diagnosed during service, there are no medical 
treatment records whatsoever indicating a diagnosis of such a 
disease.  See August 2010 videoconference hearing transcript.  
While the Board notes that a March 2006 private treatment record 
from Dale Medical Center noted a history of peripheral vascular 
disease and an assessment of peripheral vascular disease, there 
has been no documentation of a definitive diagnosis of peripheral 
vascular disease in any other treatment record associated with 
the claims file.  Thus, absent evidence of a current disability, 
service connection cannot be granted for peripheral vascular 
disease.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board further notes that the Veteran currently takes 
cholesterol medication and has been diagnosed with 
hyperlipidemia.  However, the Board finds that service connection 
for the Veteran's hyperlipidemia must be denied.  In this regard, 
service connection can only be granted for a disability resulting 
from disease or injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (stating in supplementary 
information preceding a final rule amending the criteria for 
evaluating endocrine system disabilities that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory test results, and are not, in and of 
themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (noting that based on the definition found in 38 
C.F.R.
 § 4.1, the term disability "should be construed to refer to 
impairment of earning capacity due to disease, injury, or defect, 
rather than to the disease, injury, or defect itself").

Despite a diagnosis of hyperlipidemia, it is a laboratory finding 
that manifests itself only in laboratory test results and is not 
a disability for which service connection can be granted.  
Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the Board 
concludes that the preponderance of the evidence is against the 
claim, and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 54- 56.

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as is the 
case here with the Veteran's claim for an increased rating for 
status post bilateral epididymectomy and left spermatocelectomy, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is, the Board must consider whether there have been times when 
the Veteran's disability has been more severe than at others.  If 
so, the Board may "stage" the rating.  The relevant temporal 
focus for adjudicating the level of disability of an increased-
rating claim is from one year before the claim was filed (here, 
March 2001) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In this case, the Veteran's status post bilateral epididymectomy 
and left spermatocelectomy is rated as noncompensable.  It is 
rated by analogy under Diagnostic Code 7525, epididymo-orchitis, 
chronic only.  38 C.F.R. § 4.115b.  

Diagnostic Code 7525 provides that this disability be rated 
according to the criteria for urinary tract infections, the 
criteria of which are listed under 38 C.F.R. § 4.115a.  A 10 
percent rating is warranted when the condition requires long-term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.  A rating of 30 percent is 
warranted when there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  38 
C.F.R.        § 4.115a.  If there is poor renal function, then 
the condition should be rated as renal dysfunction.  When the 
ratings schedule does not explicitly provide a noncompensable 
rating, a zero percent evaluation may be assigned when a 
Veteran's symptomatology does not meet the requirements for a 
compensable evaluation.  38 C.F.R. § 4.31.

Under this framework, the Veteran's symptoms do not warrant the 
assignment of a compensable rating under Diagnostic Code 7525.  
Initially, a July 2002 VA examination report documents a normal 
scrotal examination, with only tenderness in the scrotal area, 
the epididymis, and the testicles.  

VA treatment records dated in October 2003, August 2004, and 
November 2004 show complaints of scrotal pain, tenderness in the 
testicles, and the left testicle "not hanging right".  However, 
since then, the evidence of record is completely silent as to 
complaints of, or treatment for, status post bilateral 
epididymectomy and left spermatocelectomy.

Another VA examination dated in May 2006 found that the Veteran 
reported frequent urinary tract infections (UTIs); however, he 
was uncertain whether they are related to his prostatitis or his 
bilateral epididymectomy and left spermatocelectomy.  During this 
examination, the Veteran declined an examination of his genitals.

A recent VA examination dated in December 2009 shows no history 
of hospitalization, trauma to the genitourinary system, neoplasm, 
and general systemic symptoms.  The Veteran reported dysuria; 
frequency of voiding was greater than three hours during the day 
and the number of voidings totaled four each night.  The Veteran 
reported no urinary leakage, no history of recurrent UTIs, no 
history of obstructed voiding, no history of urinary tract 
stones, no history of renal dysfunction or renal failure, no 
history of acute nephritis, no history of hydronephrosis, and no 
history of erectile dysfunction.  Examination of the testicles, 
epididymis, spermatic cord, and scrotum was normal.  

The Board also finds that other diagnostic codes for other 
disorders of the genitourinary system are not more appropriate 
because the facts of this case do not support their application.  
See, e.g., 38 C.F.R. § 4.115b, Diagnostic Codes 7500-7524 and 
7528-7542.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  The Board further notes that the 
Veteran is already separately service-connected for prostatitis 
and there are no indications of renal dysfunction.  Therefore, 
those diagnostic codes are also inapplicable.  

In sum, the evidence does not show that the Veteran's status post 
bilateral epididymectomy and left spermatocelectomy requires 
long-term drug therapy, hospitalization, or intermittent 
intensive management.  Although the Veteran's service-connected 
status post bilateral epididymectomy and left spermatocelectomy 
is accompanied by complaints of pain, there is no evidence of 
atrophy of the testicles, and there are no symptoms of urinary 
frequency, urinary leakage, or renal dysfunction.  Moreover, 
there are no symptoms of obstructed voiding symptoms. 

Additionally, although the Veteran complained of experiencing 
frequent UTIs during the May 2006 VA examination, his assertions 
of such UTIs are unsupported by the evidence of record.  No 
treatment record associated with the claims file indicates that 
the Veteran suffers from frequent UTIs.

Thus, the preponderance of the evidence is against the claim of 
entitlement to a compensable rating for the service-connected 
status post bilateral epididymectomy and left spermatocelectomy; 
there is no doubt to be resolved, and the assignment of a 
compensable disability rating is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

The Board adds that, based on the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), it has considered whether 
further staged ratings are appropriate for the Veteran's status 
post bilateral epididymectomy and left spermatocelectomy.  Here, 
the Board finds no basis to further stage the rating based on the 
facts found during the appeal period.  Since the effective date 
of his award, this disability has never been more severe than 
contemplated by its existing rating, so the Board cannot "stage" 
his rating. 

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that service-connected status post bilateral 
epididymectomy and left spermatocelectomy interferes with the 
Veteran's ability to work.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated for 
this disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  
See also 38 C.F.R. § 4.1 (indicating disability ratings are based 
on the average impairment of earning capacity and that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).


ORDER

As new and material evidence has been received, the previously 
denied claim for service connection for fibromyalgia is reopened.  
To this extent, the appeal is granted.  

As new and material evidence has been received, the previously 
denied claim for service connection for a right knee disorder is 
reopened.  To this extent, the appeal is granted.  

As no new and material evidence has been received, the claim for 
service connection for Wildervanck syndrome with Duane's 
retraction syndrome and Klippel-Feil syndrome is not reopened.  

As no new and material evidence has been received, the claim for 
service connection for chest pains is not reopened.  The appeal 
is denied.

Service connection for peripheral vascular disease is denied.

A compensable disability rating for status post bilateral 
epididymectomy and left spermatocelectomy is denied.





REMAND

Before addressing the merits of the issues concerning new and 
material evidence for vertigo; service connection for 
fibromyalgia, a right knee disorder, PTSD, a back disorder, and 
an anxiety disorder, including as secondary to fibromyalgia; and 
an initial compensable disability rating for bilateral hearing 
loss, the Board finds that additional development of the evidence 
is required.

Initially, with regard to new and material evidence for vertigo, 
the Board notes that the RO provided a VA ear examination to the 
Veteran in July 2009 to determine the nature and etiology of any 
vertigo.  The July 2009 VA examiner provided a diagnosis of 
vertigo.  However, while the examination report indicated that a 
medical nexus opinion was requested, no such opinion was actually 
furnished.  In an addendum to the VA examination, also dated in 
July 2009, the VA examiner stated that evaluation for vertigo 
should be conducted by a medical physician, preferably an ear-
nose-throat (ENT) physician, and that any nexus opinion also 
should be provided by such a medical physician.  However, there 
is no evidence that the RO followed up on this suggestion, and no 
medical nexus opinion concerning the relationship between the 
Veteran's vertigo and his military service has been obtained.  

In this regard, once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

Next, with respect to the issues of fibromyalgia, PTSD, and an 
anxiety disorder, the Veteran has identified treatment records 
that have not been associated with the claims file.  Initially, 
during the August 2010 videoconference hearing, the Veteran 
indicated that he had an upcoming doctor's appointment for his 
fibromyalgia.  He also testified that, during service, he had 
made a statement to a doctor that he was going to hurt himself, 
and that he was sent to see a psychiatrist for making the 
statement.  Further, in 2009, the Veteran identified the name of 
a private physician with whom he receives treatment for PTSD.  He 
authorized the release of his medical treatment records from the 
private physician; however, while the RO made one attempt to 
obtain these treatment records in July 2009, it made no further 
attempts to do so despite the fact that these records were never 
submitted.  

In this regard, VA's duty to assist includes obtaining records of 
the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also has 
a duty to make reasonable efforts to obtain relevant records, 
including private records, that the claimant adequately 
identifies, and notify the claimant of such efforts whenever it 
is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any treatment records associated with his 
fibromyalgia may be relevant to his claim concerning 
fibromyalgia, and because any in-service treatment records and 
letters associated with the alleged in-service visit to a 
psychiatrist may be relevant to his claims for service connection 
for PTSD and an anxiety disorder, the RO should attempt to obtain 
these records, and, if they no longer exist, must make this 
express declaration to confirm that further attempts to obtain 
them would be futile.  The Veteran also has to be apprised of 
this.

Also with respect to the Veteran's fibromyalgia, a VA examination 
is required to determine the nature and etiology of the disorder.  
In disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Here, a review of STRs indicates the Veteran was treated for 
complaints of joint pains on many occasions during his period of 
service in the 1990s.  Post-service, he was diagnosed with 
fibromyalgia in late 1998, within a few months of his discharge 
from service.  See private treatment records from V. S. Kumar, 
M.D., dated in December 1998 and January 1999.  

Additionally, the Veteran has submitted a medical opinion 
suggesting a link between his fibromyalgia and his military 
service.  See letter from E. G. LaCour, M.D., dated in April 
2004.  In this regard, the statement indicated that most patients 
with fibromyalgia suffered from symptoms for at least 5 years 
prior to being diagnosed with the disorder, and concluded that 
the Veteran likely had fibromyalgia for years prior to his 
diagnosis in late 1998.  
  
Thus, in light of the evidence of in-service treatment for joint 
pains, a diagnosis of fibromyalgia only months after discharge 
from service, medical evidence suggesting a connection between 
the current diagnosis of fibromyalgia and military service, and 
the Court's recent decision in McLendon, a comprehensive VA 
medical examination and opinion are needed to determine the 
nature of the Veteran's fibromyalgia and whether any such 
disorder is traceable back to his military service.  

With respect to the Veteran's right knee, also pursuant to 
McLendon, supra, a VA examination is required to determine the 
nature and etiology of any right knee disorder.  In this regard, 
the Veteran has testified that he injured his right knee sometime 
in 1992 or 1993 during service.  See August 2010 videoconference 
hearing transcript.  In this regard, as a layperson, the Veteran 
is competent to report the injuries he sustained during service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence 
should be taken into account in a claim for service connection.  
Currently, he has been found to have abnormalities in the right 
knee, including right knee osteoarthritis.  See treatment record 
from Lyster Army Hospital dated in May 2008.       

Thus, in light of competent testimony regarding in-service injury 
to the right knee and a current diagnosis of right knee 
osteoarthritis - which suggest a connection between the current 
diagnosis and military service - and the Court's recent decision 
in McLendon, a comprehensive VA medical examination and opinion 
are needed for a nexus opinion that addresses the significance of 
the Veteran's assertions.  

With respect to the Veteran's back disability, also pursuant to 
McLendon, supra, a VA examination is required to determine the 
nature and etiology of any back disorder.  In this regard, a 
review of the Veteran's STRs reveals that he was treated for 
complaints of low back pain on several occasions during service.  
Currently, he has been found to have, variously, lumbago, minimal 
lumbar spondylolysis, and bony degenerative changes in the 
lumbosacral spine.  See VA treatment record dated in June 1997, 
private treatment record from Lyster Army Hospital dated in 
December 2006, and VA treatment record dated in May 2008.       

Thus, in light of the evidence of in-service treatment for low 
back pain on many occasions and current diagnoses of back 
disorders - which suggest a connection between the current 
diagnoses and military service - and the Court's recent decision 
in McLendon, a comprehensive VA medical examination and opinion 
are needed to determine the nature of any current back disorder 
and whether any such disorder is traceable back to his military 
service.  

Finally, another VA examination is needed to determine the 
current nature and severity of the Veteran's bilateral hearing 
loss.  The Veteran's last audiogram was in February 2007.  
Although the Veteran was provided a VA audiology examination in 
June 2009, an audiogram was not conducted at the time.  Rather, 
the June 2009 VA examination consisted of the provision of a 
medical nexus opinion regarding the relationship between the 
Veteran's bilateral hearing loss and his military service.  In 
this respect, the Veteran has testified that his hearing has 
worsened over the years.  See August 2010 videoconference hearing 
transcript.  Thus, an updated examination is needed to determine 
whether this is the case.  

Moreover, the Veteran's last VA examination in February 2007 
dates to more than three years ago, and a more current 
examination would be helpful in deciding his appeal, particularly 
in light of complaints of worsening symptoms.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether 
he had any relevant treatment at a VA medical 
center (VAMC) or with a private physician 
since March 2010.  If so, obtain all 
pertinent records of any medical treatment 
for the Veteran's fibromyalgia, PTSD, and an 
anxiety disorder since March 2010.  All 
attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Contact the Veteran to identify any 
private physicians from whom he received 
treatment since 2009.  If any private 
treatment records exist, the RO should ask 
the Veteran to provide authorization of 
release for these records and obtain them or 
ask the Veteran to submit such records.  As 
previously indicated, the Veteran submitted a 
VA Forms 21-4242 for authorization and 
consent to release information from T. A. 
Colvin, M.D., with whom he receives treatment 
for his PTSD.  All attempts to secure these 
records, and any response received, must be 
documented in the claims file.  If no records 
are available, a response to that effect is 
required and should be documented in the 
file.

3.  Contact the National Personnel Records 
Center (NPRC) and inquire as to whether any 
additional STRs, particularly records of 
complaints of, or treatment for, any 
psychiatric problems, exist, and obtain any 
such additional STRs, including any 
"clinical" records of the Veteran's mental 
health treatment while in service.  Ensure 
all requests specifically include complete 
information of the Veteran's service unit, as 
indicated in his DD 214 form or as further 
specified by the Veteran.  Also ensure that 
this request additionally asks for 
"clinical" records and is issued under the 
appropriate request code and directed to the 
correct facility.  All attempts to secure any 
STRs and  "clinical" STRs must be 
documented in the claims file.  If these 
records are unavailable or no longer exist, 
and further attempts to obtain them would be 
futile, expressly indicate this in the record 
and notify the Veteran accordingly.

4.  Arrange for the Veteran to be examined by 
an ENT specialist to determine the etiology 
of any current vertigo.  The claims folder 
and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.

All indicated tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should express an 
opinion regarding the likely etiology of any 
vertigo found, and whether any such vertigo 
or related disorder is at least as likely as 
not related to service.  The examiner must 
explain the rationale for all opinions given.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

5.  Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, to 
determine the nature and etiology of his 
fibromyalgia.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  The 
examination report should include a 
discussion of all manifestations of the 
symptoms of fibromyalgia, including chest 
pains.

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate (a) whether the 
Veteran currently has fibromyalgia; and (b) 
if so, whether it is at least as likely as 
not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his service, including his complaints of 
joint pains and chest pains during service, 
or whether it was aggravated by his military 
service.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

6.  Arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current right knee disorder.  
The claims file must be made available for 
review of his pertinent medical and other 
history, particularly the records of any 
relevant treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate (a) whether the 
Veteran has any right knee disorder; and (b) 
if so, whether it is at least as likely as 
not (50 percent or more probable) any current 
right knee disorder(s) the Veteran has is/are 
associated with his military service, 
including any injury he sustained to the 
right knee during service. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

7.  Arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current back disorder.  The 
claims file must be made available for review 
of his pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate (a) whether the 
Veteran has any back disorder; and (b) if so, 
whether it is at least as likely as not (50 
percent or more probable) any current back 
disorder(s) the Veteran has is/are associated 
with his military service, including his 
complaints of, and treatment for, low back 
pain on several occasions during service. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

8.  Arrange for the veteran to undergo a VA 
examination by an appropriate specialist to 
determine the current severity of his 
bilateral hearing loss.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of his 
recent treatment.

The examination should include any necessary 
diagnostic testing or evaluation, 
particularly audiometric studies, to 
determine the current severity of his 
bilateral hearing loss.  Specifically, these 
studies should include puretone audiometric 
studies at the frequencies of 1000, 2000, 
3000, and 4000 Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should be 
specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the extent and 
severity of the Veteran's current bilateral 
hearing loss, whether the Veteran's bilateral 
hearing loss has worsened, and indicate the 
effect the Veteran's bilateral hearing loss 
has on his ability to obtain and maintain 
gainful employment.  

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

9.  Readjudicate the claim for whether new 
and material evidence has been received to 
reopen a previously denied claim for service 
connection for vertigo; the claims for 
service connection for fibromyalgia, PTSD, a 
right knee disorder, a back disorder, and an 
anxiety disorder, including as secondary to 
fibromyalgia; and the claim for an initial 
compensable disability rating for bilateral 
hearing loss, in light of the VA examinations 
provided and any additional evidence received 
since the June 2010 SSOC.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative another 


SSOC and give them an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


